DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 3, 8, 12, 20, cancellation of claim 19, and newly added claims 21, 22.
Drawings
The objection of the drawings has been withdrawn in view of the amendment filed on 04/06/21.
Allowable Subject Matter
Claims 1-8, 10-13, 15-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10, 12, and 20-22
The cited prior art fails to disclose or suggest “the LD section and the SQA section share a first plurality of semiconductor layers, the first plurality of semiconductor layers comprising an electron blocking layer to aid electrical isolation of the LD section and the SQA section” in combination with the rest of the limitations as recited in claim 1. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-8 and 20-22 are also allowable as they directly or indirectly depend on claim 1.
Claims 13 and 15-18
The cited prior art fails to disclose or suggest “the plurality of quantum well layers including a plurality of periods of Indium-Gallium-Nitride and Gallium-Nitride .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ooi et al. (US PG Pub 2018/0287333 A1), commonly owned by the same Applicant, discloses an integrated SOA/LD device as required by claims 1 and 13, is cited as pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828